                        UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                             ASHEVILLE DIVISION
                                1:19-cv-231-FDW

CHARLES DEAN CASSADA                 )
WILLINGHAM,                          )
                                     )
            Plaintiff,               )
                                     )
      vs.                            )
                                     )                             ORDER
EELEN MIMI STRANGFELD, et al.,       )
                                     )
            Defendants.              )
____________________________________ )

       THIS MATTER is before the Court on its August 22, 2019 Order, (Doc. No. 5), requiring

Plaintiff to inform the Court of his present address and comply with the Notice of Deficiency,

(Doc. No. 3).

       Plaintiff’s pro se Complaint was docketed on July 30, 2019, at which time he was

incarcerated at the Buncombe County Detention Facility. (Doc. No. 1). On August 7, 2019, the

Court entered a Notice of Deficiency informing Plaintiff of his obligation to either pay the $400

filing fee or file an application to proceed without prepayment of fees. (Doc. No. 3). The Notice

of Deficiency was returned as undeliverable on August 16, 2019, and the facility indicated that

Plaintiff had been released from custody on July 31, 2019. (Doc. No. 4). On August 22, 2019, the

Court ordered Plaintiff to notify the Court within 10 days of his current address and to comply

with the Notice of Deficiency. (Doc. No. 5). The Court cautioned Plaintiff that failure to comply

would result in this case’s dismissal without further notice. (Id.). The August 22 Order was

returned as undeliverable on September 5, 2019, and Plaintiff has not updated the Court with his

current address or complied with the Notice of Deficiency. (Doc. No. 6).


                                               1
       Plaintiffs have a general duty to prosecute their cases. In this regard, a pro se plaintiff must

keep the Court apprised of his current address. See Carey v. King, 856 F.2d 1439, 1441 (9th Cir.

1988) (“A party, not the district court, bears the burden of keeping the court apprised of any

changes in his mailing address.”). Where a pro se plaintiff has failed to notify the Court of his

change of address, the action is subject to dismissal without prejudice for failure to prosecute.

Accord Walker v. Moak, 2008 WL 4722386 (E.D. La. Oct. 22, 2008) (dismissing without

prejudice a § 1983 action for failure to prosecute under Rule 41(b) of the Federal Rules of Civil

Procedure where the plaintiff did not notify the court of his new address upon his release from

jail). Litigants are also obligated to comply with Court orders. See generally Fed. R. Civ. P. 41(b)

(district court may dismiss an action “[f]or failure of the plaintiff to prosecute.”). Before

dismissing a case for failure to prosecute, a district court should weigh: “(1) the plaintiff’s degree

of personal responsibility; (2) the amount of prejudice caused the defendant; (3) the presence of a

drawn out history of deliberately proceeding in a dilatory fashion; and (4) the effectiveness of

sanctions less drastic than dismissal.” Attkisson v. Holder, 925 F.3d 606, 625 (4th Cir. 2019)

(quoting Hillig v. Comm’r of Internal Revenue, 916 F.2d 171, 174 (4th Cir. 1990)).

       Plaintiff has failed to keep the Court apprised of his current address and has not responded

to the Court’s August 7 Notice of Deficiency or its August 22 Order. It appears that Plaintiff has

abandoned this action. This action will be dismissed without prejudice for lack of prosecution and

for failing to comply with a Court Order.

       IT IS, THEREFORE, ORDERED that:

       (1) This action is dismissed without prejudice for lack of prosecution and for Plaintiff’s

           failure to comply with this Court’s August 22, 2019 Order.

       (2) The Clerk of this Court is directed to terminate this action.

                                                  2
Signed: September 12, 2019




    3
